Citation Nr: 1525172	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to the service-connected kidney disease.

4.  Entitlement to a disability rating greater than 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Following the most recent readjudication of these claims by the Agency of Original Jurisdiction (AOJ) in the April 2013 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  This evidence was not reviewed by the AOJ.  The Veteran's representative waived the Veteran's right to have the AOJ consider this evidence in a statement dated in May 2015.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating greater than 10 percent for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was diagnosed with degenerative joint disease of the knees at the November 2012 VA examination.

2.  The Veteran's service treatment records (STRs) document a September 1972  injury to the right knee from playing football, pain in the left knee in April 1973, and a tricked or locked knee (unspecified) on the February 1974 exit Report of Medical History.

3.  The Veteran is competent to report that he experienced frostbite in his feet during service.

4.  In June 2010, a private physician opined that the Veteran's degenerative joint disease of the knees was "more likely than not directly and causally related to [the Veteran's] military service."  The opinion was not based upon a review of the Veteran's claims file, but was based upon the Veteran's correctly stated history of his military service and an examination of the Veteran.  The Veteran told the private physician that he was in and out of the military sick hall for complaints of knee pain, which were treated with medications.  He also reported getting frostbite in his feet during service, which the physician found had caused an altered gait in the Veteran by putting stress on his knees bilaterally.

5.  The November 2012 VA examiner provided a negative medical nexus opinion for the Veteran's currently diagnosed bilateral knee disorder, incorrectly reasoning that "this was not documented in the service."

6.  In weighing the evidence of record, the Board finds that the medical evidence is in equipoise; thus, the Veteran is entitled to the benefit of the doubt regarding his bilateral knee claims.

7.  In November 2009, the Veteran was diagnosed with Type II diabetes mellitus by the VA Medical Center (VAMC).

8.  The Veteran's STRs document complaints related to the left kidney in September 1973, and his military exit examination documents "mild renal failure."

9.  In a February 2015 statement, the Veteran's representative argued that the Veteran experienced drowsiness, finger tingling, trouble sleeping, dizziness, and fainting spells during his active military service, which were early symptoms of Type II diabetes mellitus.  The Veteran is competent and credible to report experiencing these symptoms.

10.  In June 2010, a private physician opined that the Veteran's onset of diabetes mellitus appeared to be in 1973 when he was hospitalized in service for an injury to his kidneys.  The physician stated that, at that time and times subsequent thereto, the Veteran's blood glucose levels were elevated, and he was treated with a military type 4 special diet in 1973.  The physician indicated that the Veteran continued this special diet throughout the remainder of his military career and thereafter.  Thus, the physician concluded that since the Veteran's "diabetes was diagnosed while he was on active duty, and since same is a permanent condition, it would appear that service connection for his diabetes is clinically established.  This is a permanent deteriorating condition."  The opinion was not based upon a review of the Veteran's claims file, but was based upon the Veteran's correctly stated history of his military service and an examination of the Veteran.  

11.  There are no other medical opinions of record regarding the Type II diabetes mellitus; thus, the weight of the evidence is in favor of the Veteran.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the right knee is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for degenerative joint disease of the left knee is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for Type II diabetes mellitus, as secondary to the service-connected kidney disease, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



ORDER

The claim of entitlement to service connection for degenerative joint disease of the right knee is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim of entitlement to service connection for degenerative joint disease of the left knee is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim of entitlement to service connection for Type II diabetes mellitus, as secondary to the service-connected kidney disease, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.   

The Veteran last was afforded a VA examination to determine the severity of the service-connected hypertension in November 2012.  This VA examination is now over two years old, as pointed out by the Veteran's representative in the February 2015 Informal Hearing Presentation.  Since that examination, the Veteran was awarded a total disability rating on the basis of individual unemployability (TDIU) due to his service-connected disabilities, to include his hypertension, in the April 2013 rating decision.  This decision was based in part on the June 2010 private medical opinion, which found that the Veteran could not work because of his hypertension.  

The Court has held that, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected hypertension.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected hypertension should be reported in detail.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


